      Case 1:99-cv-01911-JSR Document 25 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FELIX SANCHEZ,

           Plaintiff,                     99-cv-1911 (JSR)
           -against-
                                          ORDER
 SUPERINTENDENT LEONARD A.
 PORTUONDO ET AL.,

           Defendants.


JED S. RAKOFF, U.S.D.J.

     In 1992, petitioner Felix Sanchez was convicted of murder,

attempted murder, and gun possession, and was sentenced to an

aggregate term of 50 years to life in prison. His convictions were

affirmed on appeal. On December 3, 1998, Sanchez filed an initial

petition seeking habeas corpus relief, which this Court denied as

untimely on January 12, 2000. ECF No. 8. On January 4, 2020, the

Court denied Sanchez’s motion for relief from this habeas judgment.

ECF No. 19. Sanchez has now filed a further habeas petition

pursuant to 28 U.S.C. § 2254(a) seeking release based on the

extraordinary circumstances and risk to his health posed by COVID-

19. ECF No. 24.

     Under 28 U.S.C. § § 2244(b)(3)(A) and 2255(h), any second or

successive habeas petition must be certified by a panel of the

Second Circuit. Because Sanchez’s petition constitutes such a

second motion, this Court lacks jurisdiction over it and must


                                   1
         Case 1:99-cv-01911-JSR Document 25 Filed 04/27/20 Page 2 of 2



transfer it to the Second Circuit pursuant to 28 U.S.C. § 1631.

See Torres v. Senkowski, 316 F.3d 147, 151-52 (2d Cir. 2003).

Accordingly,      the   Court   orders    that    Sanchez’s    petition   be

transferred to the Second Circuit for consideration.

    The Clerk of Court is directed to mail this order to Felix

Sanchez.

    SO ORDERED.

Dated:       New York, NY                        ________________________

             April 27, 2020                      JED S. RAKOFF, U.S.D.J.




                                      2
